Citation Nr: 0828175	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sensory 
polyneuropathy of the left upper extremity (claimed as 
neuropathy of the hands and arms).

2.  Entitlement to service connection for sensory 
polyneuropathy of the right upper extremity (claimed as 
neuropathy of the hands and arms).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1984 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for sensory 
polyneuropathy of the bilateral upper extremities (claimed as 
neuropathy of the hands and arms).  The decision was 
confirmed in September 2004 and the issue was, without 
explanation, recharacterized as carpal tunnel syndrome of the 
bilateral upper extremities (claimed as peripheral 
neuropathy).  

Given the medical evidence of record, which clearly reflects 
that the veteran has sensory polyneuropathy of the bilateral 
upper extremities, the issues have been changed to reflect 
the original characterization, as shown on the cover page.

The veteran submitted a statement in July 2005 that he was 
concerned that his service-connected disabilities of 
hypertension and hearing loss rated as 10 percent disabling 
each had been "dropped."  This matter is referred to the 
RO.


FINDING OF FACT

The record shows current diagnoses of sensory polyneuropathy 
of the bilateral upper extremities, in-service findings of 
numbness in the feet, and a medical opinion that the sensory 
neuropathy in the upper extremities was part of the same 
diagnosis that caused the symptoms in the lower extremities.


CONCLUSIONS OF LAW

1.  Sensory polyneuropathy of the left upper extremity 
(claimed as neuropathy of the hand and arm) was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).

2.  Sensory polyneuropathy of the right upper extremity 
(claimed as neuropathy of the hand and arm) was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for neuropathy of the 
arms and hands.  He contends that he has this disability as a 
result of exposure to oxyfuel in service.  He is in receipt 
of service connection for peripheral neuropathy of the 
bilateral lower extremities.  He has stated that he was told 
in service that his peripheral neuropathy of the lower 
extremities would spread to the hands and arms.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not show any findings of 
sensory complaints or polyneuropathy in the upper 
extremities.  A May 1996 service medical record shows an 
assessment of bilateral feet paresthesias.  A February 1997 
medical record shows complaints of numbness starting in the 
soles of the feet increasing in severity and going to the 
legs bilaterally with pain.  An April 1997 medical record 
noted the veteran's reports that he was exposed to oxyfuel 
(methyl-t-butyl ether).

One month after discharge from service in October 1997, a 
private neurological examination shows 1+ reflexes at the 
biceps, trace reflexes at triceps, and 1+ at the 
brachioradialis.  The examiner found electrophysiological 
evidence of a sensory axonal polyneuropathy.  A March 1998 VA 
examination report notes the veteran's complaints of numbness 
in the right fingers.  A June 1999 clinical record associated 
with a Social Security Administration determination notes 
complaints of numbness in the hands that had been going on 
for many years.  The veteran related that his right hand was 
slightly worse than the left but he did not have any weakness 
of hand grasping.  

An April 2000 VA medical record shows electromiographic 
studies revealed decreased vibratory sensation at the wrist 
bilaterally.  Sensation was intact to light touch to nylon 
bristle in the hands.  There also was good strength in the 
hands.  The assessment was peripheral neuropathy, motor 
sensory, axonal type.  Findings of progressive idiopathic 
polyneuropathy in the bilateral upper extremities were 
continued on VA medical records dated from 2001 to 2005.

As the record shows current findings of polyneuropathy in the 
upper extremities and in-service findings of decreased 
sensation in the feet in service, the determinative issue is 
whether there is any relationship between these.

Most of the VA medical records after service note that the 
veteran's polyneuropathy of the upper extremities was of an 
unknown etiology.  An October 1997 private neurology 
evaluation noted that differential diagnoses of subacute 
axonal neuropathies included diabetes mellitus, alcohol 
abuse, vitamin deficiency, paraneoplastic syndrome, renal 
disease, malabsorption, medications, exposure to heavy metals 
and solvents, and porphyria.  It was noted that no underlying 
etiology had been established.  A May 2003 private clinical 
record shows that the veteran reported his complaints of 
numbness in his hands had been ongoing since 1992 or 1993.  
It was noted that the veteran had several workups for the 
etiology of his neuropathy but to no avail.

A June 2004 VA examination report shows that the veteran's 
peripheral neuropathy symptoms had progressed over the years 
to involve the hands.  He now had loss of sensation over 
portion of the forearms, perhaps even beyond the elbow on the 
left.  The examiner found that there also was a possibility 
of some hand symptoms being due to carpal tunnel syndrome, 
which would not be connected to the neuropathy.  Many of his 
hand features were of carpal tunnel with him waking up 
feeling as if his fingers were swollen at night and also 
having the same sensation if he sat for long periods of time.  
When this occurred, he flexed the fingers until the symptoms 
were relieved.  The impression was peripheral neuropathy of 
the lower and now upper extremities; and carpal tunnel 
syndrome as an added factor in the hands, not secondary to 
neuropathy.  A June 2004 electromiographic study confirms the 
diagnosis of bilateral carpal tunnel syndrome.

A VA February 2005 medical record shows that a physician 
noted the veteran had seen a multitude of neurologists in the 
past and had undergone at least three to four 
electrodiagnostic studies that confirmed "sensory greater 
than motor polyneuropathy."  The etiology remained unclear.  
The veteran's primary symptom had been numbness in the legs, 
which had ascended up the legs and now greatly involved both 
hands.  The examiner's impression was that the veteran had 
progressive sensorimotor polyneuropathy of questionable 
etiology but that the veteran's upper extremity involvement 
was part of the same diagnosis that caused his lower 
extremity symptoms in the past.

The medical evidence in this case shows in-service complaints 
of numbness in the feet and, one month after service, 
electrophysiological evidence of a sensory axonal 
polyneuropathy.  The veteran has complained of numbness in 
his hands since May 1998, less than one year after service, 
and has current findings of polyneuropathy of the upper 
extremities.  At least one VA physician has determined that 
whatever the etiology, the current sensorimotor 
polyneuropathy of the upper extremities is part of the same 
diagnosis that caused the symptoms in the lower extremities.  
Although the June 2004 VA examiner noted that the veteran 
also had carpal tunnel syndrome, which could account for some 
of the symptoms, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  There are no other 
medical opinions addressing the etiology of the veteran's 
peripheral neuropathy of the upper extremities.

The favorable evidence is at least equally-balanced with the 
negative evidence in terms of whether the current peripheral 
neuropathy of the upper extremities is related to the 
numbness in the lower extremities in service, for which the 
veteran is now service connected.  All doubt is resolved in 
the favor of the veteran and service connection for sensory 
polyneuropathy of the bilateral upper extremities is 
warranted.  38 C.F.R. § 3.102.

The veteran's service connection claims for sensory 
polyneuropathy of the bilateral upper extremities have been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 












ORDER

Entitlement to service connection for sensory polyneuropathy 
of the left upper extremity (claimed as neuropathy of the 
hands and arms) is granted, subject to the rules and payment 
of monetary benefits.

Entitlement to service connection for sensory polyneuropathy 
of the right upper extremity (claimed as neuropathy of the 
hands and arms) is granted, subject to the rules and payment 
of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


